CONFESSION OF ERROR

PER CURIAM.
Braulio Hilario Perez appeals an order denying his Rule 3.800 motion to correct illegal sentence. Based on the state’s proper confession of error, we reverse and remand to the trial court to apply the thirteen days credit for time served ordered on November 5, 1999, to be applied not just to the sentence imposed on Count 2 but to all of the concurrent sentences imposed in case 96-27765C. See Daniels v. State, 491 So.2d 543, 545 (Fla.1986) (holding that “when, pursuant to section 921.161(1), a defendant receives pre-sen-tence jail-time credit on a sentence that is to run concurrently with other sentences, those sentences must also reflect the credit for time served”).
Reversed and remanded with instructions.